DETAILED ACTION
Election/Restrictions
	Applicant has elected Group I claims 1-8 with traverse.  Applicant has correctly indicated that claim 8 should be included with Group I which was inadvertently omitted by the Examiner in the requirement mailed 5/24/2022.
	Applicant asserts that claim 25 should also be included in examination because it includes substantially all the elements of claim 1.  However, as indicated in the requirement on page 5, claim 1 links inventions.  Therefore, the presence of the same features as claim 1 is not a persuasive argument for inclusion in Group I because all groups requires the same features as claim 1.  This is a feature of a linking claim.  
	Applicant further argues that the Examiner has not met the requirement of showing that the inventions do not overlap is scope, i.e. are mutually exclusive.  However, the Examiner is not persuaded.  Applicant asserts that “Mutual exclusivity means that two things exclude each other or cannot be used together.”  Applicant provides no citation for this meaning and it is merely a plain meaning of the phrase.  However, in terms of determining distinctness of inventions, the terms “overlapping in scope” and “mutual exclusivity” have a legal meaning as described in the MPEP and is decided upon based on the claim language, not the disclosed inventions.
For example, according to MPEP 806.05 Related Invention “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention”.  The Examiner notes that only claim language is considered for determining infringement, the disclosed inventions are not part of the determination of infringement.  This means that some shared features between two inventions do not affirm that mutual exclusivity is not present.  In fact, if that were the case, the presence of a linking claim would mean that restriction is improper, which is clearly not the case because linking claims can be identified in restriction requirements.  The presence of a linking claims means that some inventions may be rejoined in the case of allowance of a linking.  However, the shared features of the linking claim is not evidence that the claims overlap in scope.
Therefore, Applicant’s argument that claim 25 contains substantially the same features as claim 1 is not a persuasive argument.  
The Examiner interprets that claim 25 is directed to a method of manufacture including optimizing and manufacturing the sports article.  These features would be part of Group IV which was not elected.
Therefore, Group I claims 1-8 will be entered for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpas et al. US 2015/0217520 hereinafter referred to as Karpas in view of Koeppe et al. “Efficient Numerical Modeling of 3-D Printed Lattice-Cell Structures using Neural Networks” (January 2018) hereinafter referred to as Koeppe.
In regards to claim 1, Karpas teaches:
"A method of estimating a physical property associated with a region of sports article"
Karpas paragraph [0023] teaches a shoe that can provide athletic performance.  Paragraph [0084] and Figures 6A-B teach the sole of the shoe implements the computed Voronoi structure. While the entire shoe can be additively manufactured, in many embodiments, only the portion(s) of the shoe that most benefit from high customization are additively manufactured. The sole of a shoe is a region of a sports article.
"comprising, the steps: determining a plurality of structural features within the region"
Karpas paragraph [0082] and Figure 4 illustrate a pressure map obtained in accordance with certain embodiments of the invention. In particular, the illustrated pressure map 402 indicates the force exerted by each point of the foot. More specifically, the illustrated pressure map 402 indicates that relatively greater pressure is exerted by areas corresponding with the big toe 404, the ball of the foot 406, the heel 408, and relatively less pressure is exerted by the arch 410 and the smaller toes 412. The pressure at each point is a structural feature of that point within the region of the sole of the shoe.
"determining, for each structural feature, a feature value"
Figure 4 indicates each pixelated region has a pressure value.  
"mapping each feature value to a physical property, wherein the mapping is based on a ... algorithm from a limited plurality of samples"
Karpas [0083] teaches the computations that resulted in the Voronoi design depicted in FIG. 5A can be iterated so as to smooth out the design, e.g. using Lloyd's algorithm. FIGS. 5B and 5C depict progressively more relaxed Voronoi designs that have less disparity in node density across the shoe.  Lloyds algorithm maps each feature value (pressure value) to a node.
"and wherein each sample associates a feature value with a value of the physical property"
Karpas [0083] and Figures 5A-C teaches the computed Voronoi designs conclude a greater number of nodes at the ball of the foot, the big toe, and the heel, which corresponds to the creation of a stiffer material/more support at these points.  Node density, stiffness and support are physical properties determined by the pressure map (feature values).  Therefore, all these final values have an associated feature value(s) that influenced its current physical properties.
"and using the mapping to estimate the physical property for the region"
Karpas [0083] and Figures 5A-C teaches  Voronoi designs computed in view of the provided pressure map. In particular, the computed Voronoi designs conclude a greater number of nodes at the ball of the foot, the big toe, and the heel, which corresponds to the creation of a stiffer material/more support at these points.  Because the algorithm is iterative the Examiner interprets that each iteration provides an estimate for the next iteration.
Karpas does not explicitly teach:
“machine learning [algorithm]”
Lloyd’s algorithm does not technically have to implement machine learning as it can be done on paper with a data set.  Karpas does teach in [0006] the computational device contains machine learning algorithms that retain data obtained from previously run methods of the additive manufacture of highly customized products tailored to particular individuals, and uses the data to inform at least one performed computation.  However, details of the machine learning implementation are vague.  Regardless, it is almost inconceivable that those of ordinary skill not consider using machine learning to implement Lloyd’s algorithm or some equivalent.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Koeppe in section  3. The proposed strategy teaches experimental results validate a parameterized FE model with a potentially large number of elements. Secondly, this simplified linear elastic plastic FE model calculates the stresses in the structure during deformation with different design parameters. Finally, these deformations and design parameters are used to train a neural network to efficiently predict the stresses.  Therefore, it is known to use machine learning to produce stronger 3-D printed lattice cell structures.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Karpas in view of Koeppe to have included the feature of “machine learning [algorithm]” because additive manufacturing enables the production of light-weight components from micro- and nanoscale structures, such as lattice cells, tailor-made to optimally support the structures loading conditions (Koeppe 1. Introduction).
In regards to claim 2, Karpas/Koeppe teaches all the limitations of claim 1 and further teaches:
“wherein the region is divided into sub-regions”
Karpas Figure 5 teaches the region of the sole is broken into sub-regions.
In regards to claim 3, Karpas/Koeppe teaches all the limitations of claim 1 and further teaches:
“wherein the region is bounded by a hexahedron”
Koeppe section 3. The proposed strategy teaches the model consists of about 75,000 hexahedral and tetrahedral elements.  This is a well-known numerical techniques.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Karpas in view of Koeppe to have included the feature of “wherein the region is bounded by a hexahedron” because additive manufacturing enables the production of light-weight components from micro- and nanoscale structures, such as lattice cells, tailor-made to optimally support the structures loading conditions (Koeppe 1. Introduction).
In regards to claim 4, Karpas/Koeppe teaches all the limitations of claim 1 and further teaches:
“wherein the region is bounded by a quadrilateral”
Karpas Figures 5A-B teach various quadrilaterals.
In regards to claim 5, Karpas/Koeppe teaches all the limitations of claim 2 and further teaches:
“wherein the structural features are associated with the sub-regions”
Karpas [0083] and Figures 5A-C teaches Voronoi designs computed in view of the provided pressure map.  In particular, the computed Voronoi designs conclude a greater number of nodes at the ball of the foot, the big toe, and the heel, which corresponds to the creation of a stiffer material/more support at these points.
In regards to claim 7, Karpas/Koeppe teaches all the limitations of claim 1 and further teaches:
“wherein each sub-region is associated with a feature value for a structural feature within the sub-region”
Karpas Figures 5A-C teaches the number of nodes in the sub-region of various parts of the sole is increased based on the pressure of the sub-regions of the sole.
In regards to claim 8, Karpas/Koeppe teaches all the limitations of claim 7 and further teaches:
“wherein the feature value associated with the sub-region depends on an amount of material present in the sub-region”
Karpas Figures 5A-C teaches the number of nodes in the sub-region of various parts of the sole is increased based on the pressure of the sub-regions of the sole.  The more nodes the more material present in the region.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karpas in view of Koeppe in view of Luan et al. US 2021/0276270 hereinafter referred to as Luan.
In regards to claim 6, Karpas/Koeppe teaches all the limitations of claim 2 but do not explicitly teach:
“wherein the sub-regions are voxels or pixels which subdivide the region”
The use of pixels and voxels in additive manufacturing techniques is well-known.  Luan teaches in [0007] Three-dimensional (3D) printing is an example of additive manufacturing. Some examples of 3D printing may selectively deposit agents (e.g., droplets) at a pixel level to enable control over voxel-level energy deposition. For instance, thermal energy may be projected over material in a build area, where a phase change and solidification in the material may occur depending on the voxels where the agents are deposited.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Karpas/Koeppe in view of Luan to have included the features of “wherein the sub-regions are voxels or pixels which subdivide the region” because the end-part quality may have some issues and/or may indicate that the machine state has drifted and may no longer be operating in accordance with a criterion (Luan [0058]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422